Case 3:19-cv-00328-FLW-LHG Document 5 Filed 01/16/19 Page 1 of 1 PageID: 223

                         UNITED STATES DISTRICT COURT
                        FOR THE District of New Jersey [LIVE]
                    U.S. District Court for the District of New Jersey

 KHDR SWED, et al.
                                 Plaintiff,
 v.                                            Case No.: 3:19−cv−00328−FLW−LHG
                                               Judge Freda L. Wolfson
 AHRON MANSOUR, et al.
                                 Defendant.



 Clerk, Superior Court of New Jersey
 Ocean County Courthouse
 118 Washington Street
 Toms River, NJ 08754
 State No: OCN−C257−18


 Dear Clerk of Court:
   Enclosed please find a certified copy of the Order remanding the above entitled
 matter to your Court.




                                              Very truly yours,
                                              William T. Walsh, Clerk
                                              By Deputy Clerk, mps



 encl.
 cc: All Counsel
